Weight, C. J.,
dissenting. — I only wish to say, that I entertain doubts upon one point decided in this case. After the jury had determined that the complainants were entitled to no damages, I am inclined to think that the city had the right to open the street, notwithstanding the appeal. There was nothing for the city to pay, and it would *224seem that, under such circumstances, the right to open the street, pending the appeal, should not- be, -and was not, suspended. This point I should follow further, but for the fact that- I understand that the whole case has been settled, and the question rendered, therefore, practically unimportant. I, however, do not wish to be conclusively bound by the ruling, should the point again arise.